DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 2/3/2021 is acknowledged.  The traversal is on the ground(s) that the special technical feature of the valve is a special technical feature.  This is not found persuasive because the technical feature of a one way valve is old and well known.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-8 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno (US5,989,608).
Regarding claim 1, Mizuno teaches a one-way valve (Fig. 3A at 20) for mounting over an aperture (Fig. 3A) formed on a food package (12) for at least one of cooking, storing and/er heating of ready-to-eat food, said one-way valve comprising: a first membrane (22) with a top surface (outer surface of 22) and a bottom surface (surface of 22 touching 24), the first membrane having a first surface area (entire surface area); a second membrane (26) with a proximal surface (touching 24) and a distal surface (touching package), the second membrane (26) having a second surface (entire surface area) area smaller than the first surface area, wherein the distal surface is coated with an adhesive (to stick to the package) and the proximal surface of the second membrane is fixed to the bottom surface of the first membrane (via 24) such that a peripheral edge of the second membrane aligns with or extends past a peripheral edge of the first membrane (Fig. 3A); and wherein the one-way valve is adapted to be fixed to said food package (Fig. 3A) in order to cover said aperture with said second membrane such that a canal (Fig. 5) is formed between the food package and the second membrane when a gas pressure inside the food package exceeds a threshold value (Fig. 5), said canal extending from said aperture to the peripheral edge of the first membrane along said second membrane.
Regarding claim 2, said second membrane defines the canal through which gas inside the food package can exit when the gas pressure inside the food package exceeds the threshold value (Fig. 3A).

Regarding claim 4, the lower adhesion is provided by a release coating (Fig. 3A-Fig. 5).
Regarding claim 5, the first membrane extends past at least two sides of the second membrane (Fig. 3A).
Regarding claim 6, the first membrane is made of a thermoelastic material which has a production machine direction, and wherein the second membrane is arranged such that the canal extends in a direction that has a relationship to said production machine direction such that an angle therebetween is within a range of 60° - 90° (Fig. 3A).
Regarding claim 7, the thermoelastic material is in an elastic state at temperatures exceeding 50°C (Fig. 5).
Regarding claim 8, the first membrane (Fig. 3A) is made of PVC, poly (vinyl chloride), and the second membrane is made of a different polymer.
Regarding claim 14, the canal further extends from the aperture to an opposing peripheral edge of the first membrane (Fig. 5).
Regarding claim 15, the distal surface of the second membrane is coated with a first adhesive, and wherein the bottom surface of the first membrane is coated with a second adhesive, said first adhesive having a lower adhesion than the second adhesive (Fig. 3A).

Regarding claim 17, the first membrane (Fig. 3) is made of poly(vinyl) chloride, and the second membrane is made of a second polymer.
Regarding claim 18, the second polymer is selected from the list consisting of: polypropylene, polyethylene, polystyrene, and polyurethane (Fig. 3A).
Regarding claim 19, the first and second adhesives are the same adhesive (Fig. 3A).
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAREEN K THOMAS/Primary Examiner, Art Unit 3736